

113 S1646 IS: To amend subtitle IV of title 40, United States Code, regarding county additions to the Appalachian region.
U.S. Senate
2013-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1646IN THE SENATE OF THE UNITED STATESNovember 5, 2013Mr. Alexander (for himself and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend subtitle IV of title 40, United States Code, regarding county additions to the Appalachian region.1.Additions to appalachian
			 regionSection 14102(a)(1)(K)
			 of title 40, United States Code, is amended—(1)by inserting
			 Hickman, after Hawkins,;(2)by inserting
			 Perry, after Overton,; and(3)by inserting
			 Wayne, after Washington,.